          Case 1:19-cr-10421-DPW Document 245 Filed 01/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
              v.                               )
                                               )    No. 19-Cr-10421-DPW(s)
YUEN LIU-TORRES, et al.                        )
                                               )
              Defendants.                      )


        JOINT FINAL STATUS REPORT PURSUANT TO LOCAL RULE 116.5(b)

        Pursuant to Local Rule 116.5(b), the United States, by its undersigned counsel, respectfully

 submits the following joint status report regarding the above-captioned matter, which is set for a

 status conference at 2:00 p.m. on Thursday, January 28, 2021.             Government counsel has

 provided a draft of this status report to counsel for the defendants and incorporated changes

 suggested by counsel. The defendants in this case are charged with two counts of conspiracy to

 distribute and to possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846;

 conspiracy to distribute and to possess with intent to distribute heroin/fentanyl, in violation of 21

 U.S.C. § 846; conspiracy launder monetary instruments, in violation of 18 U.S.C. § 1956(h); and

 three counts of possession with intent to distribute various controlled substances in violation of 21

 U.S.C. § 841.

        I.       Defendants Requesting Transfer to the District Judge for a Rule 11 Hearing

        Defendants (2) Victor Alejandro-Carrillo and (12) Alexander Santiago Medina are in the

 process of obtaining Rule 11 dates before the District Judge.

        II.      Defendants Requesting Additional 45 Days to Review Discovery

        The undersigned Assistant U.S. Attorney communicated with counsel for (5) Jose L. Diaz-

 Fontanez concerning information related to prior convictions; the parties anticipate resolving those

 issues within the next two weeks. In addition, counsel for the remaining defendants are in the
          Case 1:19-cr-10421-DPW Document 245 Filed 01/25/21 Page 2 of 2




process of evaluating the extensive discovery materials and conducting discussions about their

cases may be resolved prior to trial.        Defense counsel request a further status conference in

approximately 45 days, as the Court’s calendar allows.

         III.      Periods of Excludable Delay

         The United States, with the assent of defense counsel, respectfully submits that the Court

should exclude the time between January 28, 2021, and any further status conference under the

Speedy     Trial     Act,   pursuant    to   18   U.S.C.    §§ 3161(h)(7)(A),   3161(h)(7)(B)(i)   and

3161(h)(7)(B)(iv), due to the voluminous discovery that has already been produced and the time

necessary for counsel to review those discovery materials with the defendants.             Given the

existence of these factors, the ends of justice served by granting defense counsel sufficient time to

review discovery materials is necessary for effective preparation and outweighs the best interests

of the public and the defendant in a speedy trial.

                                                           Respectfully submitted,

                                                           ANDREW E. LELLING
                                                           United States Attorney

                                                  By:       /s/ Craig E. Estes
                                                           Craig E. Estes, BBO#670370
                                                           Assistant U.S. Attorney

                                       CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                  /s/ Craig E. Estes
                                                  CRAIG E. ESTES
                                                  Assistant U.S. Attorney

Dated: January 22, 2021

                                                     2
